O’Dwyeb, J.
We are of the opinion that at Special Term plaintiff made a case entitling him to a portion of the particulars demanded, and that the order appealed from should be reversed, with costs, and the motion granted, without costs, as prayed for in the notice of motion, with the exception that the defendants need not furnish any particulars as to the respect in which the shellac was of an inferior quality, and not strictly pure and first-class.
Olcott, J., concurs.
Order reversed, with costs, and motion granted, without costs.